         Case: 4:19-cr-00272-AGF-JMB Doc. #: 23 Filed: 04/19/19 Page: 1 of 1 PageID #: 36
                                                     UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF MISSOURI
                                                           EASTERN DIVISION

 UNITED STATES OF AMERICA                                                       )
                                                                                )
                   Plaintiff,                                                   )
                                                                                )
             vs.                                                                )
                                                                                )
                                                                                    Case No.       '1':  is c~ 9"1 AC.P
                                                                                )
                                                                                )
                                                                                                   l,,' ~ l q crt- ?,,,7 ~ If'~ (.:
                       Defendant.                                               )

                                                        WAIVER OF DETENTION HEARING
I understand that the Government has filed a Motion for Detention asking the court not to set a bond for my release.
After discussion with my lawyer, I want to waive (give up) my right to a detention hearing.
            d I will     de · ed (held in custody) until my case is resolved.




                                                          ORDER OF DETENTION

          Based on the record made in open court, I find that defendant's waiver of a detention hearing is knowing, intelligeI)t and voluntary.
I have considered the Report of the Pretrial Services Office and all of the factors required to be considered by 18 U.S.C. § 3 l 42(g) and I find that there
are no conditions or combinations of conditions that will reasonably assure the appearance of the defendant as required and the safety of the community.
          ACCORDINGLY,
          IT IS HEREBY ORDERED that the government's Motion for Detention is GRANTED and that defendant be detained pending trial.
          IT IS FURTHER ORDERED that the defendant be committed to the custody of the Attorney General for confinement in a corrections
faci lity, separate to the extent practicable from persons awaiting or serving sentences or being held in custody pending appeal.
          IT IS FURTHER ORDERED that the defendant be allowed reasonable opportunity for consultation with counsel and with defense
counsel's retained investigator, paralegal, or other retained expert consultant, including persons retained to conduct physical or psychological
examinations. Counsel or counsel's aforesaid authorized representatives shall be permitted to bring audio or video tapes, tape players and monitors
into the correctional facility for the purpose of consulting with the defendant, which equipment shall be subject to physical examination by the
correctional faci lity personnel. Counsel shall notify and obtain authorization on an ex parte basis from the United States Marshals Service personnel
prior to any physical or mental examination, and prior to bringing any audio or video tapes, tape player and monitor into a correctional facility, to permit
the Marshals Service to make any necessary arrangements with the correctional facility.
           IT IS FURTHER ORDERED that on order of a court of the United States or on request of an attorney for the government, the person in
charge of the corrections facility in which the defendant is confined shall deliver the defendant to the United States Marshal for the purpose of an
appearance in connection with a court proceeding.



                                                                                    Isl John M Bodenhausen
                                                                                    JOHN M. BODENHAUSEN
                                                                                    UNITED S TATES MAGISTRATE JUDGE



Dated this ---+l- 'l
                  +----day of                     ~/<- ,2019
